16‐748 
       Christiansen v. Omnicom Group, Inc.  

                                                               

                                UNITED STATES COURT OF APPEALS 

                               FOR THE SECOND CIRCUIT 
                                    _______________ 
                                                
                                  August Term, 2016 
                                                     
               (Argued: January 20, 2017               Decided: March 27, 2017) 
                                                     
                                   Docket No. 16‐748 
                                    _______________ 
                                                                   

                                                        ANONYMOUS, 
                                                               

                                                   Plaintiff, 
                                                        
                                             MATTHEW CHRISTIANSEN, 
                                                                   

                                                    Plaintiff‐Appellant, 
 

                                                           – v. – 
                                                                   

    OMNICOM GROUP, INCORPORATED, DDB WORLDWIDE COMMUNICATIONS GROUP 
        INCORPORATED, JOE CIANCIOTTO, PETER HEMPEL, AND CHRIS BROWN, 
                                                                   

                                                  Defendants‐Appellees. 
                                                   _______________ 
 
B e f o r e: 
        
  ROBERT A. KATZMANN, Chief Judge, DEBRA ANN LIVINGSTON, Circuit Judge, and 
                    MARGO K. BRODIE, District Judge.* 
                                                     

 Judge Margo K. Brodie, of the United States District Court for the Eastern District of 
*

New York, sitting by designation. 
                                  _______________ 
       
      Plaintiff‐appellant Matthew Christiansen brought this action against his 
employer under, inter alia, Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 
U.S.C. § 2000e et seq., alleging that he was subjected to various forms of 
workplace discrimination due to his failure to conform to gender stereotypes. 
The United States District Court for the Southern District of New York (Failla, J.) 
construed Christiansen’s Title VII claim as an impermissible sexual orientation 
discrimination claim and dismissed it pursuant to Simonton v. Runyon, 232 F.3d 
33 (2d Cir. 2000). On appeal, Christiansen argues that we should reconsider our 
decision in Simonton and hold that Title VII prohibits discrimination on the basis 
of sexual orientation. This panel lacks the authority to reconsider Simonton, 
which is binding precedent. However, we hold that Christiansen’s complaint 
plausibly alleges a gender stereotyping claim cognizable under the Supreme 
Court’s decision in Price Waterhouse v. Hopkins, 490 U.S. 228 (1989). Therefore, we 
REVERSE the district court’s dismissal of Christiansen’s Title VII claim and 
REMAND for further proceedings consistent with this opinion. We AFFIRM the 
judgment of the district court in all other respects. 
        
      KATZMANN, Chief Judge, and BRODIE, District Judge, concur in a separate 
opinion.  
       
                                   _______________ 

             SUSAN CHANA LASK, Law Offices of Susan Chana Lask, New York, 
                  NY, for Plaintiff‐Appellant Matthew Christiansen. 
              
             HOWARD J. RUBIN (Shira Franco and Judith Kong, on the brief), Davis 
                  & Gilbert LLP, New York, NY, for Defendants‐Appellees 
                  Omnicom Group Incorporated, DDB Worldwide 
                  Communications Group Incorporated, Peter Hempel, and 
                  Chris Brown. 

             RICK OSTROVE, Leeds Brown Law, P.C., Carle Place, NY, for 
                   Defendant‐Appellee Joe Cianciotto.  

              
                                               
                                              2 

       
    BARBARA L. SLOAN, Attorney, Equal Employment Opportunity 
         Commission, Office of General Counsel, Washington, D.C. (P. 
         David Lopez, General Counsel; Jennifer S. Goldstein, 
         Associate General Counsel; and Margo Pave, Assistant 
         General Counsel, Equal Employment Opportunity 
         Commission, Office of General Counsel, Washington, D.C., on 
         the brief), for Amicus Curiae Equal Employment Opportunity 
         Commission, in support of Plaintiff‐Appellant.  

    Lenora M. Lapidus, Gillian L. Thomas, Ria Tabacco Mar, and Leslie 
         Cooper, American Civil Liberties Union Foundation, New 
         York, NY; Erin Beth Harrist, Robert Hodgson and Christopher 
         Dunn, New York Civil Liberties Union Foundation, New 
         York, NY, for Amici Curiae American Civil Liberties Union; 
         New York Civil Liberties Union; 9to5, National Association of 
         Working Women; A Better Balance; American Association of 
         University Women; California Women’s Law Center; 
         Coalition of Labor Union Women; Equal Rights Advocates; 
         Gender Justice; Legal Momentum; Legal Voice; National 
         Association of Women Lawyers; National Partnership for 
         Women and Families; National Women’s Law Center; 
         Southwest Women’s Law Center; Women Employed; 
         Women’s Law Center of Maryland; Women’s Law Project, in 
         support of Plaintiff‐Appellant. 

    Peter T. Barbur, Cravath, Swaine & Moore LLP, New York, NY, for 
          Amici Curiae 128 Members of Congress, in support of Plaintiff‐
          Appellant. 

    Shannon P. Minter and Christopher F. Stoll, National Center for 
         Lesbian Rights, San Francisco, CA, for Amicus Curiae National 
         Center for Lesbian Rights, in support of Plaintiff‐Appellant. 

    Michael D.B. Kavey, Brooklyn, NY; Omar Gonzalez‐Pagan, Lambda 
         Legal Defense and Education Fund, Inc., New York, NY; 
         Gregory R. Nevins, Lambda Legal Defense and Education 
         Fund, Inc., Atlanta, GA, for Amicus Curiae Lambda Legal 

                                    
                                   3 

 
                    Defense and Education Fund, Inc., in support of Plaintiff‐
                    Appellant.  

             _______________ 

PER CURIAM:  

      Plaintiff‐appellant Matthew Christiansen sued his employer, supervisor, 

and others affiliated with his company (collectively, “defendants”) under the 

Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq., Title 

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and state 

and local law alleging that he was discriminated against at his workplace due to, 

inter alia, his HIV‐positive status and his failure to conform to gender 

stereotypes. The United States District Court for the Southern District of New 

York (Failla, J.) dismissed Christiansen’s federal claims pursuant to Federal Rule 

of Civil Procedure 12(b)(6) for failure to state a claim and declined to exercise 

supplemental jurisdiction over his state and local claims. See Christiansen v. 

Omnicom Grp., Inc., 167 F. Supp. 3d 598, 612, 616–18, 622 (S.D.N.Y. 2016). In its 

decision, the district court concluded that Simonton v. Runyon, 232 F.3d 33 (2d 

Cir. 2000), and Dawson v. Bumble & Bumble, 398 F.3d 211 (2d Cir. 2005), holding 

that Title VII does not prohibit discrimination on the basis of sexual orientation, 

precluded Christiansen’s Title VII claim. Christiansen, 167 F. Supp. 3d at 618, 622. 

                                               
                                              4 

       
Christiansen primarily appeals this aspect of the district court’s decision. 1 

                                                  I.    BACKGROUND 

       Christiansen, an openly gay man who is HIV‐positive, worked as an 

associate creative director and later creative director at DDB Worldwide 

Communications Group, Inc., an international advertising agency and subsidiary 

of Omnicom Group, Inc. Christiansen’s complaint alleged that his direct 

supervisor engaged in a pattern of humiliating harassment targeting his 

effeminacy and sexual orientation. According to Christiansen, in the spring and 

summer of 2011, his supervisor drew multiple sexually suggestive and explicit 

drawings of Christiansen on an office whiteboard. The most graphic of the 

images depicted a naked, muscular Christiansen with an erect penis, holding a 

manual air pump and accompanied by a text bubble reading, “I’m so pumped 

for marriage equality.” J.A. at 16 ¶ 34.C; J.A. at 42. Another depicted Christiansen 

in tights and a low‐cut shirt “prancing around.” J.A. at 16 ¶ 34.A; J.A. at 40. A 


                                                     

1 Christiansen also purports to challenge the district court’s dismissal of his ADA claim 
for failure to comply with the statute of limitations. The district court, however, did not 
dismiss the ADA claim on this basis and instead concluded that Christiansen did not 
allege facts constituting discrimination under the ADA. Christiansen, 167 F. Supp. 3d at 
613–17.  We thus need not consider Christiansen’s statute of limitations argument, and 
we affirm the district court’s dismissal of Christiansen’s ADA claim.  
                                                             
                                                            5 

        
third depicted Christiansen‘s torso on the body of “a four legged animal with a 

tail and penis, urinating and defecating.” J.A. at 16 ¶ 34.B; J.A. at 41. Later in 

2011, Christiansen’s supervisor circulated at work and posted to Facebook a 

“Muscle Beach Party” poster that depicted various employees’ heads on the 

bodies of people in beach attire. J.A. at 13 ¶ 30. Christiansen’s head was attached 

to a female body clad in a bikini, lying on the ground with her legs upright in the 

air in a manner that one coworker thought depicted Christiansen as “a 

submissive sissy.” J.A. at 13 ¶ 30; J.A. at 43.  

      Christiansen’s supervisor also made remarks about the connection 

between effeminacy, sexual orientation, and HIV status. The supervisor allegedly 

told other employees that Christiansen “was effeminate and gay so he must have 

AID[S].” J.A. at 15 ¶ 30. Additionally, in May 2013, in a meeting of about 20 

people, the supervisor allegedly told everyone in the room that he felt sick and 

then said to Christiansen, “It feels like I have AIDS. Sorry, you know what that’s 

like.” J.A. at 17 ¶ 38. At that time, Christiansen kept private the fact that he was 

HIV‐positive.  

      On October 19, 2014, Christiansen submitted a complaint to the Equal 

Employment Opportunity Commission (“EEOC”) detailing the harassment 


                                                
                                               6 

       
described above. After receiving a “Notice of Right to Sue” from the EEOC, 

Christiansen filed this lawsuit in the United States District Court for the Southern 

District of New York on May 4, 2015. Shortly thereafter, defendants moved to 

dismiss the complaint. In their motion to dismiss, defendants argued, inter alia, 

that Christiansen’s claim under Title VII was a sexual orientation discrimination 

claim rather than a gender stereotyping claim and was thus not cognizable under 

Simonton v. Runyon, 232 F.3d 33 (2d Cir. 2000), and Dawson v. Bumble & Bumble, 

398 F.3d 211 (2d Cir. 2005).  

      The district court agreed. In its decision, the district court described at 

length difficulties in distinguishing sexual orientation discrimination claims from 

gender stereotyping claims, specifically noting that negative views people hold 

of those with certain sexual orientations may be based on stereotypes about 

appropriate romantic associations between men and women. See Christiansen, 167 

F. Supp. 3d at 619–20. Having reviewed the decisions of other district courts 

addressing this issue in the wake of Simonton and Dawson, the district court 

concluded that “no coherent line can be drawn between these two sorts of 

claims.” Id. at 620. Nevertheless, the district court recognized that “the prevailing 

law in this Circuit—and, indeed, every Circuit to consider the question—is that 


                                              
                                             7 

       
such a line must be drawn.” Id. Although the district court considered several 

references to effeminacy in the complaint, it concluded that, as a whole, 

Christiansen’s complaint did not allege that he was discriminated against 

because he did not conform to gender stereotypes, but because he was gay. Id. at 

620–22. As a result, the district court held that Christiansen’s claim was a sexual 

orientation discrimination claim that was not cognizable under Title VII 

pursuant to Simonton and Dawson and dismissed the claim under Rule 12(b)(6). 

Id. at 622.  

                                   II.    DISCUSSION 

       “We review a District Court’s grant of a motion to dismiss under Rule 

12(b)(6) for failure to state a claim de novo, accepting the complaint’s factual 

allegations as true and drawing all reasonable inferences in the plaintiff’s favor.” 

Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 232 (2d Cir. 

2014) (internal quotation marks omitted). “To survive a motion to dismiss, a 

complaint must contain sufficient factual matter, accepted as true, to ‘state a 

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To meet this 

standard, a plaintiff must “plead[] factual content that allows the court to draw 


                                                 
                                                8 

        
the reasonable inference that the defendant is liable for the misconduct alleged.” 

Id. 

       Title VII makes it “an unlawful employment practice for an employer . . . 

to fail or refuse to hire or to discharge . . . or otherwise to discriminate against 

any individual with respect to his [or her] compensation, terms, conditions, or 

privileges of employment, because of such individual’s . . .  sex.” 42 U.S.C. 

§ 2000e‐2(a)(1). On appeal, Christiansen argues, supported by various amici, that 

we should reconsider our decisions in Simonton and Dawson in light of a changed 

legal landscape and hold that Title VII’s prohibition of discrimination “because 

of . . . sex” encompasses discrimination on the basis of sexual orientation. 

Because we are “bound by the decisions of prior panels until such time as they 

are overruled either by an en banc panel of our Court or by the Supreme Court,” 

United States v. Wilkerson, 361 F.3d 717, 732 (2d Cir. 2004), “it [is] ordinarily . . . 

neither appropriate nor possible for [a panel] to reverse an existing Circuit 

precedent,” Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte Ltd., 585 F.3d 58, 67 

(2d Cir. 2009). We thus lack the power to reconsider Simonton and Dawson.  

       However, we disagree with the district court’s conclusion that 

Christiansen failed to plausibly allege a Title VII claim based on the gender 


                                                 
                                                9 

        
stereotyping theory of sex discrimination articulated in Price Waterhouse v. 

Hopkins, 490 U.S. 228 (1989), which is also binding on this panel. In Price 

Waterhouse, the female plaintiff, a senior manager at an accounting firm, was 

described as “macho” and “masculine” and informed that “to improve her 

chances for partnership, . . . [she] should walk more femininely, talk more 

femininely, dress more femininely, wear make‐up, have her hair styled, and 

wear jewelry.” 490 U.S. at 231–32, 235 (internal quotation marks omitted). After 

her office declined to nominate her for partnership, she sued under Title VII 

alleging sex discrimination. Id. at 231–33. Six members of the Supreme Court 

held that adverse employment action rooted in “sex stereotyping” or “gender 

stereotyping” was actionable sex discrimination. Id. at 250–52 (plurality); see also 

id. at 258 (White, J., concurring); id. at 272–73 (O’Connor, J., concurring).  

      Here, as noted above, Christiansen’s complaint identifies multiple 

instances of gender stereotyping discrimination. His complaint alleges that his 

supervisor described him as “effeminate” to others in the office, J.A. at 15 ¶ 30, 

and depicted him in tights and a low‐cut shirt “prancing around,” J.A. at 16 

¶ 34.A; J.A. at 40. The complaint further alleges that the “Muscle Beach Party” 

party poster, depicting Christiansen’s head attached to a bikini‐clad female body 


                                                
                                              10 

       
lying on the ground with her legs in the air, was seen by at least one coworker as 

portraying Christiansen “as a submissive sissy.” J.A. 13 ¶ 30. The district court 

acknowledged these facts but concluded that because Christiansen’s complaint 

contained fewer allegations about his effeminacy than about his sexual 

orientation, the allegations about his effeminacy did not “transform a claim for 

discrimination that Plaintiff plainly interpreted—and the facts support—as 

stemming from sexual orientation animus into one for sexual stereotyping.” 

Christiansen, 167 F. Supp. 3d at 621. The district court also opined that permitting 

Christiansen’s Title VII claim to proceed “would obliterate the line the Second 

Circuit has drawn, rightly or wrongly, between sexual orientation and sex‐based 

claims.” Id. at 622. 

       The district court’s decision draws attention to some confusion in our 

Circuit about the relationship between gender stereotyping and sexual 

orientation discrimination claims. Some district courts in this Circuit have 

viewed Simonton and Dawson as making it “especially difficult for gay plaintiffs 

to bring” gender stereotyping claims. Maroney v. Waterbury Hosp., No. 3:10‐CV‐

1415 (JCH), 2011 WL 1085633, at *2 n.2 (D. Conn. Mar. 18, 2011); see also Estate of 

D.B. v. Thousand Islands Cent. Sch. Dist., 169 F. Supp. 3d 320, 332–33 (N.D.N.Y. 


                                              
                                            11 

        
2016) (“The critical fact under the circumstances is the actual sexual orientation 

of the harassed person.”). Such cases misapprehend the nature of our rulings in 

Simonton and Dawson. While Simonton observed that the gender stereotyping 

theory articulated in Price Waterhouse “would not bootstrap protection for sexual 

orientation into Title VII because not all homosexual men are stereotypically 

feminine,” 232 F.3d at 38, it acknowledged that, at a minimum, “stereotypically 

feminine” gay men could pursue a gender stereotyping claim under Title VII (and 

the same principle would apply to “stereotypically masculine” lesbian women). 

Simonton and Dawson do not suggest that a “masculine” woman like the plaintiff 

in Price Waterhouse, 490 U.S. at 235, has an actionable Title VII claim unless she is 

a lesbian; to the contrary, the sexual orientation of the plaintiff in Price Waterhouse 

was of no consequence.  In sum, gay, lesbian, and bisexual individuals do not 

have less protection under Price Waterhouse against traditional gender stereotype 

discrimination than do heterosexual individuals. Simonton and Dawson merely 

hold that being gay, lesbian, or bisexual, standing alone, does not constitute 

nonconformity with a gender stereotype that can give rise to a cognizable gender 

stereotyping claim.  




                                               
                                             12 

       
          The gender stereotyping allegations in Christiansen’s complaint are 

cognizable under Price Waterhouse and our precedents. Christiansen alleges that 

he was perceived by his supervisor as effeminate and submissive and that he 

was harassed for these reasons. Furthermore, the harassment to which he was 

subjected, particularly the “Muscle Beach Party” poster, is alleged to have 

specifically invoked these “stereotypically feminine” traits. Simonton, 232 F.3d at 

38. The district court commented that much more of the complaint was devoted 

to sexual orientation discrimination allegations than gender stereotyping 

discrimination allegations2 and that it thus might be difficult for Christiansen to 

withstand summary judgment or prove at trial that he was harassed because of 

his perceived effeminacy and flouting of gender stereotypes rather than because 

of his sexual orientation. Even if that were Christiansen’s burden at summary 

judgment or at trial—and we do not hold here that it is—it is not our task at the 
                                                        

2    This highlights an issue that may arise when a plaintiff alleges discrimination under 
Title VII as well as under state and local laws that do prohibit sexual orientation 
discrimination. See, e.g., N.Y. Exec. Law § 296(1)(a); N.Y.C. Admin. Code § 8‐107(1)(a). 
In such a case, one would expect a plaintiff to detail alleged instances of sexual 
orientation discrimination in violation of state and local law alongside alleged instances 
of gender stereotyping discrimination in violation of federal law. When evaluating such 
a complaint, courts should not rely on the mere fact that a complaint alleges sexual 
orientation discrimination to find that a plaintiff fails to state a separate claim for 
gender stereotyping discrimination, but should instead independently evaluate the 
allegations of gender stereotyping. 
                                                             
                                                           13 

           
motion to dismiss stage to weigh the evidence and evaluate the likelihood that 

Christiansen would prevail on his Title VII gender stereotyping claim. Instead, 

we assess whether he has “state[d] a claim to relief that is plausible on its face.” 

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). We hold that he has.3  

                                                   III.   CONCLUSION 

       For the foregoing reasons, we REVERSE the district court’s dismissal of 

Christiansen’s Title VII claim and REMAND for further proceedings consistent 

with this opinion. We AFFIRM the judgment of the district court in all other 

respects.  




                                                     

3 Defendants argue on appeal that Christiansen’s Title VII claim is time‐barred. 
Christiansen responds that the continuing violation doctrine and equitable estoppel 
apply to his claims. Because the district court did not reach the time‐bar issue below, we 
will not decide it here in the first instance. Instead, we leave it to the district court to 
determine, on remand, whether Christiansen’s claims are time‐barred.  
                                                                
                                                              14 

        
      KATZMANN, Chief Judge, and BRODIE, District Judge, concurring:  

           To ascertain whether Title VII of the Civil Rights Act of 1964 prohibits 

sexual orientation discrimination, we begin with the text:     

             It  shall  be  an  unlawful  employment  practice  for  an 
             employer . . . to fail or refuse to hire or to discharge . . . 
             or otherwise to discriminate against any individual with 
             respect to his  [or  her]  compensation,  terms,  conditions, 
             or  privileges  of  employment,  because  of  such 
             individual’s . . . sex . . . . 

42 U.S.C. § 2000e‐2(a)(1). Christiansen and amici advance three arguments, none 

previously addressed by this Court, that sexual orientation discrimination is, 

almost by definition, discrimination “because of . . . sex.” They argue first that 

sexual orientation discrimination is discrimination “because of . . . sex” because 

gay, lesbian, and bisexual individuals are treated in a way that would be 

different “but for” their sex. Second, they argue that sexual orientation 

discrimination is discrimination “because of . . . sex” because gay, lesbian, and 

bisexual individuals are treated less favorably based on the sex of their 

associates. Finally, they argue that sexual orientation discrimination is 

discrimination “because of . . . sex” because gay, lesbian, and bisexual 

individuals are treated less favorably because they do not conform to gender 

stereotypes, particularly stereotypes about the proper roles of men and women 

       
                                           1 
       
in romantic relationships. I find persuasive these arguments, which reflect the 

evolving legal landscape since our Court’s decisions in Simonton v. Runyon, 232 

F.3d 33 (2d Cir. 2000), and Dawson v. Bumble & Bumble, 398 F.3d 211 (2d Cir. 

2005), holding that sexual orientation discrimination claims are not cognizable 

under Title VII.  Concluding that it was constrained by the law as it then was, the 

Simonton Court expressly decried the “appalling persecution,” 232 F.3d at 35,  

that Simonton endured because of his sexual orientation, stating that such 

persecution was “morally reprehensible whenever and in whatever context it 

occurs.” Id. For the reasons that follow, I write separately to express my view that 

when the appropriate occasion presents itself, it would make sense for the Court 

to revisit the central legal issue confronted in Simonton and Dawson, especially in 

light of the changing legal landscape that has taken shape in the nearly two 

decades since Simonton issued.     

I.    Sexual Orientation Discrimination As Traditional Sex Discrimination  

      First, sexual orientation discrimination is sex discrimination for the simple 

reason that such discrimination treats otherwise similarly‐situated people 

differently solely because of their sex. A person is discriminated against “because 

of . . . sex” if that person is “exposed to disadvantageous terms or conditions of 


       
                                         2 
       
employment to which members of the other sex are not exposed.” Oncale v. 

Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998) (quoting Harris v. Forklift 

Sys., Inc., 510 U.S. 17, 25 (1993) (Ginsburg, J., concurring)). As the Supreme Court 

has alternatively explained, an action constitutes sex discrimination under Title 

VII if “the evidence shows treatment of a person in a manner which but for that 

person’s sex would be different.” City of Los Angeles, Depʹt of Water & Power v. 

Manhart, 435 U.S. 702, 711 (1978) (emphasis added) (internal quotation marks 

omitted). “Whatever evidentiary route the plaintiff chooses to follow, he or she 

must always prove that the conduct at issue was not merely tinged with 

offensive sexual connotations, but actually constituted ’discrimina[tion] . . . 

because of . . . sex,’” Oncale, 523 U.S. at 81 (emphasis omitted), and Title VII’s 

prohibition “must extend to [discrimination] of any kind that meets the statutory 

requirements,” id. at 80 (emphasis added).  

      Sexual orientation discrimination meets this test. As the Equal 

Employment Opportunity Commission (“EEOC”) has observed, sexual 

orientation “cannot be defined or understood without reference to sex,” Baldwin 

v. Foxx, E.E.O.C. Decision No. 0120133080, 2015 WL 4397641, at *5 (July 16, 2015), 

because sexual orientation is defined by whether a person is attracted to people 


       
                                           3 
       
of the same sex or opposite sex (or both, or neither). For this reason, the EEOC 

has concluded that “[s]exual orientation discrimination is sex discrimination 

because it necessarily entails treating an employee less favorably because of the 

employee’s sex.” Id. To illustrate, the EEOC gives an example:  

             [A]ssume  that  an  employer  suspends  a  lesbian 
             employee  for  displaying  a  photo  of  her  female  spouse 
             on her desk, but does not suspend a male employee for 
             displaying  a  photo  of  his  female  spouse  on  his  desk. 
             The  lesbian  employee  in  that  example  can  allege  that 
             her employer took an adverse action against her that the 
             employer  would  not  have  taken  had  she  been  male. 
             That  is  a  legitimate  claim  under  Title  VII  that  sex  was 
             unlawfully  taken  into  account  in  the  adverse 
             employment  action.  The  same  result  holds  true  if  the 
             person  discriminated  against  is  straight.  Assume  a 
             woman  is  suspended  because  she  has  placed  a  picture 
             of her husband on her desk but her gay colleague is not 
             suspended  after  he  places  a  picture  of  his  husband  on 
             his  desk.  The  straight  female  employee  could  bring  a 
             cognizable  Title  VII  claim  of  disparate  treatment 
             because of sex. 

Id. (citation omitted). Under this framework, “but for [the employee’s] sex,” the 

employee’s treatment would have been different. Manhart, 435 U.S. at 711. 

Because this situation “meets the statutory requirements” of Title VII, the statute 

“must extend” to prohibit it. Oncale, 523 U.S. at 80.  




       
                                             4 
       
      One could argue in response that a man married to a man is not similarly 

situated to a man married to a woman, but is instead similarly situated to a 

woman married to a woman. In other words, one might contend that, for 

comparative purposes, a gay man is not married to a man; he is married to 

someone of the same sex, and it is other people married (or otherwise attracted) 

to the same sex who are similarly situated for the purpose of Title VII. In my 

view, this counterargument, which attempts to define “similarly situated” at a 

different level of generality, fails to demonstrate that sexual orientation 

discrimination is not “but for” sex discrimination. The Supreme Court rejected 

an analogous argument on interracial marriage—“that members of each race 

[were] punished to the same degree”—in Loving v. Virginia and held that treating 

all members of interracial relationships the same, but less favorably than 

members of intraracial relationships, was a race‐based classification violating the 

Equal Protection Clause. See 388 U.S. 1, 7–8 (1967). The same logic suggests that it 

is sex discrimination to treat all individuals in same‐sex relationships the same, 

but less favorably than individuals in opposite‐sex relationships. Similarly, 

Manhart tells us that sex discrimination is treating someone “in a manner which 

but for that person’s sex would be different,” 435 U.S. at 711 (emphasis added) 


       
                                          5 
       
(internal quotation marks omitted), suggesting that when evaluating a 

comparator for a gay, lesbian, or bisexual plaintiff, we must hold every fact 

except the sex of the plaintiff constant—changing the sex of both the plaintiff and 

his or her partner would no longer be a “but‐for‐the‐sex‐of‐the‐plaintiff” test.  

      Thus in my view, if gay, lesbian, or bisexual plaintiffs can show that “but 

for” their sex, Manhart, 435 U.S. at 711, they would not have been discriminated 

against for being attracted to men (or being attracted to women), they have made 

out a cognizable sex discrimination claim. In such a case, then, traditional sex 

discrimination would encompass discrimination on the basis of sexual 

orientation. Neither Simonton nor Dawson addressed this argument.  

II.   Sexual Orientation Discrimination As Associational Sex Discrimination  

      Next, sexual orientation discrimination is discrimination “because of . . . 

sex” because it treats people differently due to the sex of their associates. The 

associational discrimination theory, which we articulated with respect to racial 

discrimination eight years after our decision in Simonton, provides that “an 

employer may violate Title VII if it takes action against an employee because of 

the employee’s association with a person of another race.” Holcomb v. Iona Coll., 

521 F.3d 130, 138 (2d Cir. 2008). As we explained, “[t]he reason [for this holding] 


       
                                          6 
       
is simple: where an employee is subjected to adverse action because an employer 

disapproves of interracial association, the employee suffers discrimination 

because of the employee’s own race” in relation to the race of his or her associate. 

Id. at 139 (emphasis in original).  

       As the Supreme Court has observed, Title VII “on its face treats each of the 

enumerated categories exactly the same,”1 and for that reason “the principles . . . 

announce[d]” with respect to sex discrimination “apply with equal force to 

discrimination based on race, religion, or national origin,” and vice versa. Price 

Waterhouse v. Hopkins, 490 U.S. 228, 243 n.9 (1989). Thus, the associational theory 

of race discrimination applies also to sex discrimination. Putting aside romantic 

associations, this principle is not controversial. If a white employee fired or 

subjected to a hostile work environment after friendly association with black 

coworkers has a claim under Title VII, see Drake v. Minnesota Min. & Mfg. Co., 134 

F.3d 878, 881, 883‐84 (7th Cir. 1998) (finding no categorical bar to the application 

of the associational theory of race discrimination to interracial friendships), then 

a female employee fired or subjected to a hostile work environment after friendly 

                                                     
1 The only exception, not relevant here, is for a “bona fide occupational qualification” 
(“BFOQ”), which is a justification for some differential treatment based on religion, sex, 
or national origin but not based on race. See 42 U.S.C. § 2000e‐2(e); see also Price 
Waterhouse v. Hopkins, 490 U.S. 228, 242 (1989).  
        
                                                        7 
        
association with male coworkers should have a claim under Title VII. Once we 

accept this premise, it makes little sense to carve out same‐sex relationships as an 

association to which these protections do not apply, particularly where, in the 

constitutional context, the Supreme Court has held that same‐sex couples cannot 

be “lock[ed] . . . out of a central institution of the Nation’s society.” Obergefell v. 

Hodges, 135 S. Ct. 2584, 2602 (2015); see also United States v. Windsor, 133 S. Ct. 

2675, 2693‐94 (2013) (explaining that differentiation between opposite‐sex and 

same‐sex couples in the Defense of Marriage Act “demeans the couple, whose 

moral and sexual choices the Constitution protects, and whose relationship the 

State has sought to dignify” (citation omitted)). In sum, if it is race discrimination 

to discriminate against interracial couples, it is sex discrimination to discriminate 

against same‐sex couples.  

      Therefore, I conclude that if gay, lesbian, or bisexual plaintiffs can show 

that they would not have been discriminated against but for the sex of their 

associates, they have made out a cognizable sex discrimination claim. In such a 

case, the associational theory of sex discrimination would encompass 

discrimination on the basis of sexual orientation. Because Simonton and Dawson 

were decided before Holcomb, we have had no opportunity to address the 


       
                                            8 
       
associational theory of sex discrimination as applied to sexual orientation 

discrimination.   

III.   Sexual Orientation Discrimination As Gender Stereotyping  

       Finally, sexual orientation discrimination is discrimination “because of . . . 

sex” because such discrimination is inherently rooted in gender stereotypes. In 

Back v. Hastings On Hudson Union Free Sch. Dist., 365 F.3d 107 (2d Cir. 2004), we 

considered “a crucial question: What constitutes a gender‐based stereotype?” Id. 

at 119‐20. While we did not definitively answer that question, we invoked the 

Seventh Circuit’s observation that whether there has been improper “reliance 

upon stereotypical notions about how men and women should appear and 

behave” can sometimes be resolved by “consider[ing] . . . whether [the plaintiff’s] 

gender would have been questioned for [engaging in the relevant activity] if he 

were a woman rather than a man.” Id. at 120 n.10 (quoting Doe ex rel. Doe v. City 

of Belleville, Ill., 119 F.3d 563, 581–82 (7th Cir. 1997), vacated on other grounds by 523 

U.S. 1001 (1998) (remanding the case in light of Oncale v. Sundowner Offshore 

Servs., Inc., 523 U.S. 75 (1998))). 

       Relying on common sense and intuition rather than any “special training,” 

see Back, 365 F.3d at 120 (quoting Price Waterhouse, 490 U.S. at 256), courts have 


        
                                            9 
        
explained that sexual orientation discrimination “is often, if not always, 

motivated by a desire to enforce heterosexually defined gender norms. In fact, 

stereotypes about homosexuality are directly related to our stereotypes about the 

proper roles of men and women. . . . The gender stereotype at work here is that 

‘real’ men should date women, and not other men,” Centola v. Potter, 183 F. Supp. 

2d 403, 410 (D. Mass. 2002); see also Boutillier v. Hartford Pub. Sch., No. 3:13‐CV‐

01303‐WWE, 2016 WL 6818348 (D. Conn. Nov. 17, 2016) (“[H]omosexuality is the 

ultimate gender non‐conformity, the prototypical sex stereotyping animus.”). 

Indeed, we recognized as much in Dawson when we observed that 

“[s]tereotypical notions about how men and women should behave will often 

necessarily blur into ideas about heterosexuality and homosexuality.”398 F.3d at 

218 (alteration in original) (internal quotation marks omitted). Having conceded 

this, it is logically untenable for us to insist that this particular gender stereotype 

is outside of the gender stereotype discrimination prohibition articulated in Price 

Waterhouse.  

      Numerous district courts throughout the country have also found this 

approach to gender stereotype claims unworkable. See, e.g., Videckis v. Pepperdine 

Univ., 150 F. Supp. 3d 1151, 1159 (C.D. Cal. 2015) (collecting cases) (“Simply put, 


       
                                           10 
       
the line between sex discrimination and sexual orientation discrimination is 

‘difficult to draw’ because that line does not exist, save as a lingering and faulty 

judicial construct.”). The binary distinction that Simonton and Dawson establish 

between permissible gender stereotype discrimination claims and impermissible 

sexual orientation discrimination claims requires the factfinder, when evaluating 

adverse employment action taken against an effeminate gay man, to decide 

whether his perceived effeminacy or his sexual orientation was the true cause of 

his disparate treatment. See Fabian v. Hosp. of Cent. Connecticut, 172 F. Supp. 3d 

509, 524 n.8 (D. Conn. 2016). This is likely to be an exceptionally difficult task in 

light of the degree to which sexual orientation is commingled in the minds of 

many with particular traits associated with gender. More fundamentally, carving 

out gender stereotypes related to sexual orientation ignores the fact that negative 

views of sexual orientation are often, if not always, rooted in the idea that men 

should be exclusively attracted to women and women should be exclusively 

attracted to men—as clear a gender stereotype as any.  

      Thus, in my view, if gay, lesbian, or bisexual plaintiffs can show that they 

were discriminated against for failing to comply with some gender stereotype, 

including the stereotype that men should be exclusively attracted to women and 


       
                                          11 
       
women should be exclusively attracted to men, they have made out a cognizable 

sex discrimination claim. In such a case, the gender stereotype theory of 

discrimination would encompass discrimination on the basis of sexual 

orientation. In neither Simonton nor Dawson did we consider this articulation of 

the gender stereotype at play in sexual orientation discrimination.  

IV.   Congressional Inaction  

      Our decision in Simonton was understandably influenced by “Congress’s 

refusal to expand the reach of Title VII” in the wake of “consistent judicial 

decisions refusing to interpret ‘sex’ to include sexual orientation,” which we 

viewed as “strong evidence of congressional intent.” 232 F.3d at 35. The Supreme 

Court has indicated, however, that: 

             [S]ubsequent legislative history is a hazardous basis for 
             inferring  the  intent  of  an  earlier  Congress.  It  is  a 
             particularly  dangerous  ground  on  which  to  rest  an 
             interpretation  of  a  prior  statute  when  it  concerns  .  .  .  a 
             proposal  that  does  not  become  law.  Congressional 
             inaction  lacks  persuasive  significance  because  several 
             equally  tenable  inferences  may  be  drawn  from  such 
             inaction,  including  the  inference  that  the  existing 
             legislation already incorporated the offered change. 

Pension Ben. Guar. Corp. v. LTV Corp., 496 U.S. 633, 650 (1990) (internal citations 

and quotation marks omitted).  


       
                                              12 
       
      As several amici point out, there are idiosyncratic reasons that many bills 

do not become law, and those reasons may be wholly unrelated to the particular 

provision of a bill that a court is assessing. In light of the force of the arguments 

as to why discrimination “because of . . . sex” encompasses sexual orientation 

discrimination and Oncale’s admonition that “it is ultimately the provisions of 

our laws . . . by which we are governed,” 523 U.S. at 79, we should not rely on 

the “hazardous basis” of subsequent congressional inaction, LTV Corp., 496 U.S. 

at 650, to exclude sexual orientation discrimination from Title VII’s coverage.  

V.     Conclusion  

      When Simonton was decided, this Court reached the same conclusion as 

every other circuit court that had considered the issue: that discrimination 

“because of . . . sex” did not encompass discrimination on the basis of sexual 

orientation, a view then shared by the EEOC. But in the years since, the legal 

landscape has substantially changed, with the Supreme Court’s decisions in 

Lawrence v. Texas, 539 U.S. 558 (2003), and Obergefell v. Hodges, 135 S. Ct. 2584 

(2015), affording greater legal protection to gay, lesbian, and bisexual 

individuals. During the same period, societal understanding of same‐sex 

relationships has evolved considerably.   


       
                                          13 
       
      There is no doubt that sexual orientation discrimination “was assuredly 

not the principal evil Congress was concerned with when it enacted Title VII.” 

Oncale, 523 U.S. at 79. However, “statutory prohibitions often go beyond the 

principal evil to cover reasonably comparable evils, and it is ultimately the 

provisions of our laws . . . by which we are governed.” Id. Title VII prohibits all 

“discriminat[ion] . . . because of . . . sex” and its protections “must extend to 

[discrimination] of any kind that meets the statutory requirements.” Id. at 80 

(emphasis added). Despite recent congressional inaction in the face of judicial 

decisions excluding sexual orientation discrimination from Title VII’s coverage, 

there is “no justification in the statutory language . . . for a categorical rule 

excluding” such claims so long as a plaintiff can demonstrate that he or she was 

discriminated against “because of . . . sex.” Id.  

      Taking a fresh look at existing cases, the EEOC and other advocates have 

articulated three ways that gay, lesbian, or bisexual plaintiffs could make this 

showing. First, plaintiffs could demonstrate that if they had engaged in identical 

conduct but been of the opposite sex, they would not have been discriminated 

against. Second, plaintiffs could demonstrate that they were discriminated 

against due to the sex of their associates. Finally, plaintiffs could demonstrate 


       
                                           14 
       
that they were discriminated against because they do not conform to some 

gender stereotype, including the stereotype that men should be exclusively 

attracted to women and women should be exclusively attracted to men. Neither 

Simonton nor Dawson had occasion to consider these worthy approaches.  I 

respectfully think that in the context of an appropriate case our Court should    

consider reexamining the holding that sexual orientation discrimination claims 

are not cognizable under Title VII.  Other federal courts are also grappling with 

this question, and it well may be that the Supreme Court will ultimately address 

it.  




         
                                         15